Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 1 of 18 PageID #: 1248




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


 EVANJELINA RODRIGUEZ and                                                      PLAINTIFFS
 JASON DAVIDSON, Individually and
 on Behalf of Others Similarly Situated


 vs.                                 No. 5:19-cv-5035-TLB


 GEORGE’S, INC.                                                               DEFENDANT


                    DECLARATION OF ATTORNEY JOSH SANFORD


        Pursuant to 28 U.S.C. § 1746, Josh Sanford declares, subject to the penalties for

 perjury, as follows:

        1.     My name is Josh Sanford, and I am over the age of 18 and duly qualified to

 execute this Declaration and to swear to the accuracy of the facts herein contained.

        2.     I am an attorney licensed and in good standing in the State of Arkansas. I

 practice law with the law firm of Sanford Law Firm, PLLC (hereinafter “Sanford Law Firm”),

 which is located in Little Rock, which I founded in Russellville in 2001. I opened an office

 in Little Rock in 2009 and now predominantly practice in the Arkansas District Courts,

 together with a busy Western District of Texas practice.

        3.     I practice law full-time, and I manage the other fifteen (15) attorneys in the

 Sanford Law Firm.

        4.     Including cases now pending, I have prosecuted over 200 wage lawsuits in

 Texas in the last five years. Some of these were arbitrations.

        5.     Including cases now pending, I have prosecuted over 500 wage lawsuits in

                                            Page 1 of 18
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                             U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                               Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 2 of 18 PageID #: 1249




 Arkansas in the last ten years.

        6.     In the course of my law practice, I engage in a significant amount of wage

 and hour litigation—specifically cases arising under the Fair Labor Standards Act (FLSA)

 and the comparable Arkansas Minimum Wage Act (AMWA). A significant portion of my

 case load is in various federal courts around the United States, also including trial work

 in cases arising under Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the

 FLSA, and the Family and Medical Leave Act.

        7.     I am licensed to practice law in all state and federal courts in the States of

 Arkansas, Colorado and Texas. I am also actively engaged in appellate practice. I have

 handled cases before almost all county Circuit Courts in the Central and River Valley

 regions of Arkansas, the United States District Courts for the Eastern and Western

 Districts of Arkansas, the United States District Courts for the Eastern, Southern, Northern

 and Western Districts of Texas, United States District Court for the Northern District of

 Oklahoma, United States District Court for the Southern District of Ohio, the United States

 District Court for the District of Colorado, the United States District Court for the Eastern

 District of Michigan, the United States District Court for the District of Oregon, the Fifth,

 Sixth and Eighth Circuit Courts of Appeals.

        8.     In the past few years we have also filed cases in Ohio, Kentucky,

 Tennessee, North Carolina, South Carolina, Florida, Georgia, Alabama, Mississippi,

 Louisiana, Missouri and Illinois. There is no group of attorneys within 600 miles of Little

 Rock who have experience comparable to Sanford Law Firm in wage litigation. Including

 cases currently being prosecuted throughout the country today, Sanford Law Firm has

 prosecuted over 1,000 wage cases in federal and state courts and in arbitration

                                            Page 2 of 18
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                             U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                               Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 3 of 18 PageID #: 1250




 proceedings. In 2018, only one firm in the United States initiated more wage violation

 prosecutions than Sanford Law Firm.

        9.     In 2005, I was voted “Best Attorney” (tie) in a readers’ poll published by The

 Courier in Russellville, Arkansas. Subsequently, in 2008, I served as the President of the

 Pope County Bar Association. In addition, I am or have been a member of the American,

 Arkansas, and Pope County Bar Associations, the Arkansas Trial Lawyers Association

 and the National Employment Lawyers Association.

        10.    I have been lead counsel on numerous wage and hour cases filed in United

 States District Courts throughout the nation, including the following: Craig Lyons, et al. v.

 Con Agra, 4:12-cv-245-JM (E.D. Ark.) (over 790 plaintiffs); Keyli Cruthis, et al. v. Visions,

 et al., 4:12-cv-244-KGB (E.D. Ark.); James Finley v. Universal Pressure Pumping, Inc.,

 SA:12-ca-0654-OG (Western District of Texas); Michael Alexander v. Hahn Appliance

 Center, Inc., 12-CV-257-CVE-TWL (N.D. Okla.); Chad Lochridge, et al. v. Lindsey

 Management, et al., 5:12-CV-5047-JLH (W.D. Ark.); Bill Hollomon, et al. v. AT&T Mobility

 Services, LLC, 4:11-cv-600-BRW (E.D. Ark.); Jeffrey Bacon, et al. v. Eaton Aeroquip,

 LLC, 2:11-cv-14103-GD (E.D. Mich.); Karen “Kay” Roland v. Sharp County Post 336, et

 al., 1:11-CV-85-DPM (E.D. Ark.); Bennie Watson, et al. v. Surf-Frac Wellhead Equipment

 Company, Inc., 4:11-CV-843 (JLH) (E.D. Ark.); Robert Terry, et al. v. City of Ola, 4:11-cv-

 11-645 (JLH) (E.D. Ark.); Donald Bateman, et al. v. Frac Tech Services, LLC, 6:11-cv-

 708 (E.D. Tex.); Kalie Brown, et al. v. Barney’s Barn, Inc., d/b/a/ Peaches Gentlemen’s

 Club, 4:11-cv-224 (SWW) (E.D. Ark.); Jason Phillips v. Oil Patch Water and Sewer

 Services, LLC, et al., 4:11-cv-776 (JLH) (E.D. Ark.); David Delock, et al. v. Securitas

 Security Services USA, et al., 4:11-CV-520 (DPM) (E.D. Ark.); Karen Springs, et al. v.

                                            Page 3 of 18
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                             U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                               Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 4 of 18 PageID #: 1251




 First Student, Inc., 4:11-CV-00240 (BSM) (E.D. Ark.); Teramura v. Walgreen Co., 5:12-

 cv-5244-JLH (W.D. Ark.), and many others.

        11.     I have also been lead counsel on numerous wage and hour cases that

 resulted in settlements or judgments in favor of my clients including the following: Coby

 Pearce v. Frac Tech Services, LLC, No. 4:12-cv-651-JLH (E.D. Ark.); Nicole Collins v.

 Barney’s Barn, Inc., et al., No. 4:12-cv-685-SWW (E.D. Ark.); Joseph Gauthier, et al. v.

 Trican Well Service, L.P., No. 6:13-cv-46-LED (E.D. Tex.); Jason Roche, et al. v. S-3

 Pump Service, Inc., No. 5:15-cv-268-XR (W.D. Tex.); Kristen Whitworth, et al. v. French

 Quarter Partners, LLC, No. 6:13-cv-6003-RTD (W.D. Ark.); Robert Terry v. Yell County

 Ark., No. 4:13-cv-408-SWW (E.D. Ark.); Jessica Guinn v. D J Trucking, No. 4:13-cv-559-

 KGB (E.D. Ark.); Maria Romero de Lopez, et al. v. Ozark Mountain Poultry, Inc., No. 5:13-

 cv-5272-TLB (W.D. Ark.); Sean Jordan v. Big E. Foods, Inc., No. 4:14-cv-205-BRW (E.D.

 Ark.); Patricia Hernandez, et al. v. Simmons Foods, Inc., No. 5:14-cv-5159-JLH (W.D.

 Ark.); Sean Schneider v. Habitat for Humanity International, Inc., No. 5:14-cv-5230-TLB

 (W.D. Ark.); Pedro Espinoza v. Car-Son Construction, LLC, No. 4:14-cv-467-KGB (E.D.

 Ark.); Sheila Lyles v. City of Trumann, Ark., No. 3:14-cv-210-DPM (E.D. Ark.); and Kellie

 McCartney v. Baily and Thompson Tax and Accounting, P.A., No. 4:14-cv-561-SWW

 (E.D. Ark.).

        12.     More recently, I have also been lead counsel on several wage and hour

 cases in which collective actions have been granted including Sam Adams v. United

 Cerebral Palsy of Central Ark., Inc., No. 4:16-cv-930-JLH (E.D. Ark.); James Harris, et al.

 v. Express Courier International, Inc., No. 5:16-cv-5033-TLB (W.D. Ark.); and Dustin

 Moore, et al. v. Performance Pressure Pumping Services, LLC, No. 5:15-cv-432-XR

                                            Page 4 of 18
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                             U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                               Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 5 of 18 PageID #: 1252




 (W.D. Tex.), and dozens of others.

        13.    Since January of 2015, Sanford Law Firm has filed and prosecuted over

 800 distinct wage lawsuits throughout Arkansas and Texas. Many of these lawsuits are

 or were group or collective actions, as well as several class actions under Rule 23.

        14.    Collectively, cases filed by the Sanford Law Firm since 2009 have resulted

 in far more than $13,000,000.00 in settlements and judgments for wage and hour

 violations for more than three thousand clients across the nation.

        15.    I am familiar with the customary and reasonable fees charged by myself

 and by other attorneys in the Western District of Arkansas. Generally, the customary and

 reasonable fee charged for federal court work in U.S. District Courts in Arkansas is

 $150.00 to $350.00 per hour, depending upon experience and specialty.

        16.    The rates charged by Sanford Law Firm’s attorneys are reasonable. The

 rates are reflective of the number of years each attorney has practiced, the attorneys’

 expertise in employment issues such as the FLSA, the contingent nature of an award of

 fees, and the rates charged by other attorneys specializing in FLSA work. The staff time

 and hourly rate for the Sanford Law Firm below are likewise reasonable and comparable.

        17.    Individual billing in this case is summarized below, and reflects overall

 reductions made in the exercise of billing discretion:

                       Actual         Actual                       Time     Amount      %
      Billed By                                        Rate
                       Time          Charge                       Claimed Claimed Reduction
 Josh Sanford            75.55       $22,665.00      $300.00         33.95 $10,185.00  55.06%
 Josh West                1.30          $292.50      $225.00          0.00      $0.00 100.00%
 Lydia H. Hamlet        275.55       $48,221.25      $175.00        177.30 $31,027.50  35.66%
 Rebecca Matlock          3.70          $462.50      $125.00          0.00      $0.00 100.00%
 Sean Short               2.80          $490.00      $175.00          0.00      $0.00 100.00%
 Stacy Gibson             1.10          $192.50      $175.00          0.00      $0.00 100.00%

                                            Page 5 of 18
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                             U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                               Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 6 of 18 PageID #: 1253




 Staff                     76.50   $1,912.50            $25.00         49.30 $1,232.50     35.56%
 Steve Rauls              117.30 $20,527.50            $175.00         83.40 $14,595.00    28.90%
 Tess Bradford              0.30      $52.50           $175.00          0.00      $0.00   100.00%
 Thomas Odom                0.40       $0.00           $175.00          0.00      $0.00   100.00%
 Vanessa Kinney           115.50 $25,987.50            $225.00         76.50 $17,212.50    33.77%
 Grand Total              670.00 $120,873.75                          420.45 $74,252.50    37.25%

       18.      Each attorney’s hourly rates are supported by their skills and experience,

 described more thoroughly below:

             a. Attorney Steve Rauls graduated from the University of Arkansas at Little
                Rock, William H. Bowen School of Law with high honors in 2011. As a law
                student, Mr. Rauls competed in the Wechsler First Amendment Moot Court
                competition at the American University Washington School of Law and
                served as a judicial extern in the chambers of Justice Robert Brown of the
                Arkansas Supreme Court. Mr. Rauls has been published in both the UALR
                Law Review and in the Journal of the Arkansas Trial Lawyers’ Association.
                Mr. Rauls is an experienced litigator in both state and federal courts, and
                his practice includes particular emphasis in employment law issues,
                especially the FLSA. Mr. Rauls has litigated numerous FLSA cases through
                settlement or trial.

             b. Attorney Lydia Hamlet is a 2010 graduate of Mississippi College School of
                Law. Ms. Hamlet is admitted into practice in the States of Arkansas and
                Mississippi and is a member of the Arkansas Bar Association, Pope County
                Bar Association, Mississippi Bar Association and Hinds County Bar
                Association. Ms. Hamlet has served as lead counsel on numerous bench
                trials in various Arkansas Circuit Courts and has focused her practice on
                domestic relations and employment law. Ms. Hamlet also holds a Master of
                Arts in Psychology.

             c. Attorney Vanessa Kinney is a 2007 high honors graduate of the University
                of Arkansas at Little Rock, William H. Bowen School of Law, graduating
                eighth in her class. While attending law school, Ms. Kinney was a member
                of the University of Arkansas at Little Rock Law Review, and had an article
                published in the Winter of 2006 issue. While attending Law School, Ms.
                Kinney served in the Law School’s Litigation Clinic under special license to
                practice law under the supervision of a licensed attorney. Since joining
                Sanford Law Firm, Ms. Kinney has served as both lead attorney and co-
                counsel on bench and jury trials in both federal and state courts and
                currently focuses primarily on briefing issues in FLSA cases.

       19.      The Sanford Law Firm’s work focuses on representing workers in

                                             Page 6 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 7 of 18 PageID #: 1254




 employment matters, and its lawyers focus their practices in the area of the FLSA and

 similar wage-and-hour cases. In the community of attorneys who focus their practice in

 this area of the law, the Sanford Law Firm has a strong reputation for its quality of work

 and diligent representation of its clients.

        20.    The lawyers at the Sanford Law Firm often have opportunities for greater

 responsibility and experience than many of their peers in the legal community with the

 same years of experience practicing law. What I mean by this is that because of the

 management style at the Sanford Law Firm, lesser-experienced attorneys are able to

 independently manage their own cases with the oversight of more experienced attorneys

 and supported by a firm culture of collaboration and accessibility to all Sanford Law Firm

 attorneys. Lesser-experienced attorneys with Sanford Law Firm find themselves

 effectively navigating litigation with far more experienced opposing counsel, as well as

 successfully taking on far more responsibility than many of their peers of equal experience

 at other law firms.

        21.    Due to this culture of personal responsibility, conferences between

 attorneys of differing levels of experience ensure that less experienced attorneys receive

 the benefits of the skills and knowledge of more experienced attorneys.

        22.    I am aware of the customary rates for attorneys of various skill levels who

 focus their practice in the area of labor and employment within the Little Rock area and

 the hourly rates charged by Sanford Law Firm attorneys are in line with those rates.

        23.    I have gained my knowledge of hourly rates charged through my own

 practice in Little Rock, as well as by practicing with or having conversations with other

 attorneys who practice in the Little Rock, including Brent Wakefield, John Brown and Paul

                                             Page 7 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 8 of 18 PageID #: 1255




 Pfeifer.

        24.    Sanford Law Firm represented Plaintiffs and opt-in Plaintiffs (hereinafter

 collectively “Plaintiffs”) in this case on a contingency basis and paid all out-of-pocket

 costs, including filing and service fees, copying costs, and other such expenses without

 any assurances that fees or costs would be recovered. To be clear, the “contingency” fee

 arrangement between Plaintiffs and Sanford Law Firm is not a contingency fee in the

 traditional sense whereby an attorney takes a portion of the plaintiff’s recovery. Rather,

 Sanford Law Firm relies solely on the fee-shifting provisions of the FLSA and AMWA to

 recover their fees in this case.

        25.    Not only is there no guarantee that any fees and costs will be recovered in

 a contingency fee case, but any recovery made will be delayed as compared to clients

 who make up-front or monthly payments as litigation proceeds. In contingency fee cases,

 an attorney is not paid for months or even years, depending on how long it takes for

 litigation to conclude.

        26.    This type of work is time-consuming and rigorous, and the amount of time

 spent by our firm at each step in this case is reasonable. It is not uncommon in the course

 of my practice for clients with similar cases to incur attorney’s fees that are as much as

 or more than those in this case.

        27.    With these matters in mind, I reviewed the hourly rates for the attorneys and

 staff that the Sanford Law Firm is seeking in this case.

        28.    Based on my experience and knowledge, it is my opinion that these hourly

 rates are reasonable given the attorneys’ skills, expertise, and reputations, and they are

 within the range of rates awarded to attorneys with similar backgrounds and experience.

                                             Page 8 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2              Filed 09/03/20 Page 9 of 18 PageID #: 1256




       29.     The request for attorney’s fees and costs is based upon contemporaneous

 time and expenses records maintained by Sanford Law Firm as a matter of ordinary and

 customary business practice. The time and billing records identify the amount of time

 expended, the tasks performed, the rate of the particular timekeeper involved, and the

 costs incurred. A true and accurate copy of a spreadsheet reflecting relevant legal

 services rendered and time expended on this case through the date of this Declaration,

 is attached to Plaintiff’s Motion for Costs and Attorneys’ Fees as Exhibit 1 (hereinafter

 “Billing Spreadsheet”).

       30.     Each task reflected in the attached Invoice was necessary to the successful

 resolution of this matter; the hours expended were actually expended on the topics stated;

 the time spent on each task was reasonable; and the rates claimed are also reasonable.

       31.     The entries in the Billing Spreadsheet are reviewed, categorized, and

 reduced where appropriate to reflect the exercise of billing judgment. Categorization of

 the tasks is intended to to assist the Court in understanding how time was expended in

 this case and assessing the charges reasonably incurred by the Sanford Law Firm in this

 case. The Billing Spreadsheet reflects the actual time, the amount of time after applying

 any reductions, and the percent of reduction in time.

       32.     The time expended in each category of work applied in the Billing

 Spreadsheet, including actual time, time claimed, and the percent of reduction in time, is

 summarized below:

                                 Actual        Actual     Time              Amount          %
             Category
                                 Time          Charge    Claimed            Claimed     Reduction
  Case Management                 56.35        $8,220.00    19.75           $2,650.00      64.95%
  Client Communication            39.50        $6,027.50    30.30           $4,672.50      23.29%


                                           Page 9 of 18
                           Evanjelina Rodriguez, et al. v. George’s, Inc.
                            U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                              Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 10 of 18 PageID #: 1257




   Collective Action                 35.00       $7,495.00         26.20      $5,485.00    25.14%
   Certification
   Collective Action                  5.60       $1,105.00          3.70       $680.00     33.93%
   Management
   Complaint/Summons/Service         7.10         $665.00           4.60   $362.50         35.21%
   Court Appearance and Prep        12.50        $2,932.50          5.50 $1,320.00         56.00%
   Court Communication               2.50         $575.00           1.50   $300.00         40.00%
   Damages Calculations             18.40        $2,020.00         17.70 $1,897.50          3.80%
   Decertification Motion           14.10        $2,590.00         13.70 $2,507.50          2.84%
   Deposition Related               60.70       $10,427.50         43.60 $7,495.00         28.17%
   Discovery Related               106.50       $17,255.00         86.50 $13,877.50        18.78%
   Fee Petition                     36.00        $7,747.50         12.20 $2,752.50         66.11%
   In House Conference             121.70       $23,327.50         27.80 $5,452.50         77.16%
   Motion for Sanctions             14.30        $2,765.00         12.50 $2,450.00         12.59%
   Opposing Counsel                 32.90        $6,995.00         17.80 $3,545.00         45.90%
   Communication
   Settlement Related               27.75   $4,878.75             27.20 $4,797.50           1.98%
   Summary Judgment                 79.10 $15,847.50              69.90 $14,007.50         11.63%
   Grand Total                     670.00 $120,873.75            420.45 $74,252.50         37.25%

         33.    The categories described above were developed by Plaintiffs’ counsel to

  assist this Court in determining the reasonableness of fees. Categorizing individual

  charges is more of an art than a science, meaning some charges might fit well into more

  than one category while other charges are difficult to categorize at all, but good faith

  efforts were made to put each billing entry into the category that best defined it. Some of

  the categories described above are relatively self-explanatory while others are not, so a

  description of each category is set forth below.

         34.    The    category     “Complaint/Summons/Service,”               involves   conducting

  preliminary investigations into the case, drafting the initial Complaint as well as the

  Summons and other initiating documents, and doing the work involved in getting the case

  filed and served, including conferences with process servers and staff. The time spent in

  this category of work is reasonable on its face.
                                            Page 10 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 11 of 18 PageID #: 1258




         35.    Participating in and conducting discovery is also an important aspect of

  litigating a case, which is covered by the “Discovery Related” category of billing. Generally

  speaking, “Discovery Related” includes more formal discovery such as completing initial

  disclosures, responding to Interrogatories and Requests for Production of Documents

  served by opposing counsel as well as drafting and serving Interrogatories and Requests

  for Production of Documents, as well as more informal types of discovery, such as fact

  investigation, internet searches and reviewing information from Plaintiffs regarding

  relevant facts of the case. Both formal and informal discovery are important to litigation in

  all respects, including making decisions about how to proceed in the case, selecting and

  prepping witnesses, and calculating damages.

         36.    In this particular case, Plaintiffs and Defendant conducted written discovery,

  with each side serving Interrogatories and Requests for Production of Documents on the

  other and Defendant serving Requests for Admissions on Plaintiffs Defendant took an

  aggressive stance during discovery, serving Plaintiffs with a proposed sanction motion,

  including an unreasonable request for sanctions under F.R.C.P. 11 and F.R.C.P. 37,

  addressing issues such as perceived inconsistencies in facts between the Complaint,

  discovery responses and depositions, as well as demands for certain text messages from

  all Plaintiffs. Much of these issues were resolved by way of written correspondence and

  phone conferences with opposing counsel. The time spent on these tasks is reflected in

  the “Discovery Related” category of work (with the exception of tasks that fall into their

  own category of work such as communication with clients and opposing counsel) and is

  clearly reasonable.

         37.    Defendant’s threat of a sanctions motion culminated in Defendant’s Motion

                                            Page 11 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 12 of 18 PageID #: 1259




  for Sanctions (ECF No. 52), which included only a small portion of the relief Defendant

  initially demanded and was without merit as shown in Plaintiffs’ Response (ECF No. 54).

  This work is contained in the “Motion for Sanctions” category and is reasonable on its

  face.

          38.   The “Deposition Related” category involves work that could reasonably

  have been included in the “Discovery” category of billing, but was separated out because

  deposition-related work requires a unique set of skills and intensity of work, including

  preparation of witness topics and outlines and attending depositions. Time spent in this

  category of work was unnecessarily increased by Defendant’s actions. Particularly,

  Defendant requested to depose all Plaintiffs, requiring Plaintiffs’ counsel to expend time

  preparing all Plaintiffs for depositions, which the parties scheduled over two weeks.

  Despite these preparations, on the day depositions were set to commence during the

  second week, counsel for Defendant abruptly cancelled the remaining depositions. Notice

  of the cancellation was so short that counsel for Plaintiffs were already traveling to the

  depositions when they received it. During the first week of depositions, two attorneys for

  Plaintiff attended depositions while three attorneys for Defendant attended depositions.

  Work related to depositions is captured by the “Deposition Related” category of work

  except as captured in the “Client Communication” category of work. The planning and

  cancelling of depositions created the need for significant amounts of communication with

  Plaintiffs, in addition to attendance at preparation sessions and the depositions

  themselves. The time spent engaged in these activities is clearly reasonable.

          39.   The “Collective Action Certification” category involves the work of obtaining

  collective action certification pursuant to the FLSA’s collective action procedures. This

                                            Page 12 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 13 of 18 PageID #: 1260




  work included the drafting of Plaintiff’s Motion for Conditional Certification (ECF No. 11),

  reviewing Defendant’s response in opposition (ECF No. 14), drafting a Reply in support

  (ECF No. 18) and preparing an Amended Motion for Conditional Certification (ECF No.

  26) as required by this Court (ECF No. 22). Conditional certification was granted (Order,

  ECF No. 27) and four collective action members then joined this case (Consents to Join,

  ECF No. 28–31). The time spent on these activities was reasonable.

         40.    The “Collective Action Management” category involves post-conditional

  certification work and class management tasks such as preparing for and distributing

  notice, receiving Consents to Join, fielding requests for information from putative class

  members, and otherwise handling the logistics of managing collective actions. The time

  spent engaged in this work is reasonable.

         41.    Among the categories reflected in the spreadsheet, and sometimes

  encompassed by other categories, are conferences between the attorneys of the Sanford

  Law Firm, referred to as “In House Conference.” These conferences are critical to the

  success of cases like this one because it improves the efficiency and quality of attorney

  work. Tasks can be delegated to Sanford Law Firm attorneys who are more experienced

  in certain types of projects or topics to increase the speed, accuracy or quality for

  accomplishing the task, or to attorneys whose hourly rates are lower to keep costs down,

  especially where the speed at which a task can be accomplished will be largely the same

  regardless of who performs the task. In the case of collective actions, in-house

  conferences allow attorneys to share the load of multi-plaintiff litigation.

         42.    Attorney conferences also increase efficiency because they allow attorneys

  to share their specific legal knowledge of particular topics, thereby preventing an attorney

                                             Page 13 of 18
                              Evanjelina Rodriguez, et al. v. George’s, Inc.
                               U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                 Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2               Filed 09/03/20 Page 14 of 18 PageID #: 1261




  who is working on a project from having to spend time doing the research, creating a new

  legal form, or otherwise “re-inventing the wheel.” In this way, even less experienced

  attorneys are able to work more efficiently and with greater quality than other attorneys

  of comparable experience. In fact, this “communal” knowledge benefits even more

  experienced attorneys who may be assisted by a less experienced attorney who simply

  has a particular skill set or knowledge of a topic that can be quickly shared through

  communication.

         43.    Because of Plaintiff’s counsel’s knowledge of and experience in FLSA work,

  as well as their collaboration, Plaintiff’s counsel were able to complete tasks efficiently,

  which served to keep billing lower that it would have been without that knowledge,

  experience and collaboration.

         44.    Attorney-client conferences, reflected in the “Client Communication”

  category, are also critical to the success of Sanford Law Firm cases. First, all

  communication from clients is important. In my experience, when a client feels he or she

  is being ignored by attorneys, that reduces the level of trust between the client and the

  attorney, which damages the attorney-client relationship. This, in turn, makes quality

  representation of the client extremely difficult and reduces efficiency. Further, attorneys

  must trust that their clients are reliable and accessible. Approaching deadlines, settlement

  conferences, and other issues in a case often demand immediate client response, so a

  healthy attorney-client relationship is a necessary part of the litigation process.

         45.    The “Settlement Related” category involves efforts between counsel for

  Plaintiff and counsel for Defendant to reach a settlement agreement in this case, including

  preparing for settlement conference, drafting settlement documents, reviewing settlement

                                            Page 14 of 18
                             Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 15 of 18 PageID #: 1262




  offers, communicating with opposing counsel, and progressing this case toward the

  settlement that was ultimately reached in this case. The settlement conference in this

  case was attended by three attorneys for Defendant and two attorneys for Plaintiffs.

  Ultimately, counsel for Plaintiff obtained a settlement on behalf of Plaintiffs including back

  wages and liquidated damages. The amount of time spent on this work was reasonable.

         46.    The category “Case Management” involves a wide variety of items geared

  toward progressing a case. This work includes conferences with staff for purposes of

  providing directions for tasks to be completed by staff members rather than attorneys,

  scheduling events and other work necessary to the procedural aspects of the case. Case

  Management also includes work such as reviewing scheduling and other orders as well

  as reviewing certain filings by opposing counsel that do not fit well into other categories

  of work. The time spent engaged in this work is reasonable.

         47.    The time spent on the category of “Damage Calculations” is likewise

  reasonable. Calculating damages in a collective action under the FLSA is often a

  complicated and time-consuming process requiring an understanding and thorough

  review of the employer’s time and pay records, coupled with a strong ability to use and

  manipulate the features of Microsoft Excel to create varying damages “scenarios” based

  on the evidence presented in any given case relevant to the applicable limitations period,

  estimates of hours worked, and other such factors. It is a critical component of FLSA

  cases and not one that can be left to clerical staff without attorney supervision because

  of its importance, as well as the variety of relevant factors to be applied and the use of

  judgment in applying those factors. In this case, the time spent calculating damages was

  reasonable.

                                             Page 15 of 18
                              Evanjelina Rodriguez, et al. v. George’s, Inc.
                               U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                 Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 16 of 18 PageID #: 1263




         48.    The     “Opposing        Counsel         Communication”        category   includes

  communications with Counsel for Defendant in this case, including phone calls, as well

  as drafting, sending and receiving emails to and from Counsel for Defendant. The time

  devoted to this category of work is reasonable.

         49.    The “Decertification Motion” category reflects time spent addressing and

  responding to the Motion for Decertification (ECF No. 37) filed by Defendant in this case.

  The time devoted to this category of work is reasonable.

         50.    The “Summary Judgment” category reflects time spent addressing and

  responding to the Motion for Summary Judgment (ECF No. 33) filed by Defendant in this

  case. The time spent on this category of work is reasonable case.

         51.    The “Court Communication” category of work includes written and

  telephonic communication with the Court, including staff. The “Court Appearance and

  Prep” category includes the time spent traveling to and appearing for Court hearings and

  preparing for the same. The time devoted to these tasks is reasonable in this case.

         52.    The “Fee Petition” category of work involves work related to the preparation

  and drafting of Plaintiffs’ Motion for Costs and Attorneys’ fees, including drafting the

  motion, supporting brief, and the current declaration, as well as time spent working with

  billing, including reviewing, editing, categorizing, and reducing billing, as well as ensuring

  protection of attorney-client privilege in producing billing.

         53.    In the course of motions practice, Plaintiffs conceded dismissal of their

  FMLA claims, and therefore made efforts to remove billing related to the FMLA claim,

  including time spent on calculating FMLA damages, a portion of time spent drafting the

  Complaint in this case, and time spent on acquiring medical releases for Plaintiffs.

                                             Page 16 of 18
                              Evanjelina Rodriguez, et al. v. George’s, Inc.
                               U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                 Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2                Filed 09/03/20 Page 17 of 18 PageID #: 1264




         54.    In preparing to support Plaintiffs’ Motion for Costs and Attorneys’ Fees, my

  firm exercised billing judgment in calculating the lodestar, reviewing records of hours

  worked and writing off entries for time spent on tasks which could reasonably be viewed

  as unproductive, excessive, redundant, or which were otherwise deemed as appropriate

  for writing off completely or reducing as part of Plaintiffs’ request for attorneys’ fees in this

  case. Items deducted or reduced also included items for which billing was insufficiently

  clear to describe how the time was spent, clerical work, a portion of in-house conferences,

  a portion of time related to case management and other items where appropriate. As a

  result of this good faith review, the total billing was reduced from $120,873.75 to

  $74,252.50.

         55.    In addition, court costs and recoverable expenses were also incurred in this

  matter. These costs, totaling $1,578.14, are included in the Costs Invoice attached as

  Exhibit 3 to Plaintiffs’ Motion for Costs and Attorneys’ Fees. The costs and expenses

  detailed in the Invoice that have been advanced by the Sanford Law Firm on behalf of

  Plaintiffs, and which Plaintiffs are contractually obligated to reimburse Sanford Law Firm out

  of any recovery in this case.

         56.    The amount of the costs requested is correct. The costs stated were

  necessarily incurred during the case, the services giving rise to the costs were actually

  and necessarily performed.




                                             Page 17 of 18
                              Evanjelina Rodriguez, et al. v. George’s, Inc.
                               U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                                 Declaration of Attorney Josh Sanford
Case 5:19-cv-05035-ELW Document 59-2           Filed 09/03/20 Page 18 of 18 PageID #: 1265




       PURSUANT TO 28 U.S.C. § 1746, I VERIFY UNDER PENALTY OF PERJURY

  UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE FOREGOING

  IS TRUE AND CORRECT.

       Executed on this 3rd day of September, 2020.

                                                    /s/ Josh Sanford
                                                    JOSH SANFORD




                                        Page 18 of 18
                         Evanjelina Rodriguez, et al. v. George’s, Inc.
                          U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                            Declaration of Attorney Josh Sanford
